Exhibit 99.1 Leading Enabler and Provider ofLive andOn- Demand Content to Internet-Connected Devices Annual Meeting of Stockholders June 5, 2014 TSX: NLN 2 CHARLES B. WANG CHAIRMAN TSX: NLN 3 ROY E. REICHBACH GENERAL COUNSEL & CORPORATE SECRETARY TSX: NLN 4 FORWARD-LOOKING STATEMENTS Certain statements herein are forward-looking statements and represent NeuLion’s current intentions in respect of future activities.Forward-looking statements can be identified by the use of the words “will,” “expect,” “seek,” “anticipate,” “believe,” “plan,” “estimate,” “expect,” and “intend” and statements that an event or result “may,” “will,” “can,”“should,” “could,” or “might” occur or be achieved and other similar expressions.These statements, in addressing future events and conditions, involve inherent risks and uncertainties.Although the forward- looking statements contained in this release are based upon what management believes to be reasonable assumptions, NeuLion cannot assure readers that actual results will be consistent with these forward-looking statements.These forward-looking statements are made as of the date of this release and NeuLion assumes no obligation to update or revise them to reflect new events or circumstances, except as required by law.Many factors could cause NeuLion’s actual results, performance or achievements to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, including:our ability to realize some or all of the anticipated benefits of our partnerships; general economic and market segment conditions; our customers’ subscriber levels and financial health; our ability to pursue and consummate acquisitions in a timely manner; our continued relationships with our customers; our ability to negotiate favorable terms for contract renewals; competitor activity; product capability and acceptance rates; technology changes; regulatory changes; foreign exchange risk; interest rate risk; and credit risk.These factors should be considered carefully and readers should not place undue reliance on the forward-looking statements.A more detailed assessment of the risks that could cause actual results to materially differ from current expectations is contained in the “Risk Factors” section of NeuLion’s Annual Report on Form 10-K for the fiscal year ended December 31, 2013, which is available on www.sec.gov and filed on www.sedar.com. TSX: NLN 5 CHARLES B. WANG CHAIRMAN TSX: NLN 6 INDUSTRY PARADIGM SHIFT (1)Cisco Visual Networking Index:Global Consumer Data Traffic Forecast Update, 2012-2017 (2)Cisco Visual Networking Index:Global Consumer Mobile Data Forecast Update, 2012-2017 Accelerating Adoption of Digital Video Driving NeuLion’s Growth * OTT - Over-the-Top content §Fundamental shift in the way media is consumed §Production and delivery of content becoming easier and cheaper §Shifting dynamics: –Content rights owners want to expand addressable audience –Broadcast networks want to increase revenue –Cable operators/MVPDs want to reduce churn §Telecom service providers exploring partnerships/acquisitions §Consumer trends continue to show broad adoption of OTT* video, mobile use and personalized interactive experiences TSX: NLN 7 GLOBAL MARKETPLACE LEADER §Scalable, cloud-based technology platform §Established customer base of rights holders of live and on-demand content §At the forefront of creating the interactive experience NeuLion specializes in digital content management, distribution and monetization TSX: NLN 8 GROWTH STRATEGY Create Platform Enhance products & technology Extend franchise through partnerships Increase share of budget with existing customers Add new customers Acquire Integrate Partner Develop TSX: NLN 9 RECENT WINS AND LAUNCHES Tennis Channel Launches Hybrid TV Everywhere Strategy With NeuLion Teamed up with Univision to deliver the 2014 World Cup in an all new fully interactive app! Rolled out a brand new, subscription-based digital network for the UFC Formed a strategic partnership with USA TODAY Sports for college sports content Expanded partnership with Rogers Sportsnet to deliver seven 24/7 linear channels Signed a multi-year agreement with Microsoft to provide live sports content on Xbox One Powered live streaming of the 2014 Winter Olympics for CNTV and Portugal's Sport TV New Total Ticketing partners include Brown University and William and Mary TSX: NLN 10 NEULION IN THE NEWS NeuLion sees only more growth ahead as interactive TV takes off Limelight partners With NeuLion Univision Deportes Network To Televise World Cup 24/7 The NCAA and the Interactive Digital Experience This small-cap could be the next Netflix - for live sports TSX: NLN 11 NANCY LI CHIEF EXECUTIVE OFFICER TSX: NLN 12 ABOUT NEULION NeuLion is the leading enabler and provider of live and on-demand content specializing in digital content management, distribution and monetization FAST TO MARKET Our leading cloud-based technology provides a scalable suite of digital services; lowering the barrier of entry and time needed to get content into consumers’ hands CONNECTING ON ANY DEVICE NeuLion’s architecture supports content delivery to any device, empowering unique device-specific applications HIGHEST QUALITY DIGITAL PRODUCTS Our digital products are constantly on the edge of innovation and deliver content in the highest quality to all market leading consumer devices DRIVE NEW AND EXPANDED REVENUES We create digital destinations delivering interactive, personal, live and on-demand video proven to build meaningful experiences that engage, retain and grow your digital media business TSX: NLN 13 SCALABLE SUITE OF DIGITAL SERVICES üCombines software, technology and operational services üReduces complexities for content rights holders üSpeeds time to market üMulti-dimensional monetization üDrives new revenue üCreates meaningful experiences that engage, retain and grow customers TSX: NLN 14 PROPRIETARY END-TO-END SOFTWARE PLATFORM TSX: NLN 15 PLATFORM ARCHITECTURE SUPPORTS DELIVERY TO ALL DEVICES SMART TVS GAMING DEVICES & 3RD PARTY STB SMARTPHONES & TABLETS NeuLion is Platform Agnostic TSX: NLN 16 MARQUE CUSTOMER BASE Leagues & Clubs US Colleges & Conferences Programmers, Operators & Other Content Rights Holders PRO SPORTS COLLEGE SPORTS TV EVERYWHERE TSX: NLN 17 We are the leader in delivering live sports events for the top professional sports leagues, teams and rights holders PROFESSIONAL SPORTS LEADER TSX: NLN 18 We are the leader in delivering live events for the top players in College Athletics across colleges, universities and conferences COLLEGE SPORTS LEADER TSX: NLN 19 We are the leader in delivering live TV experiences for the top broadcasters, networks, operators and content rights holders TV EVERYWHERE LEADER TSX: NLN 20 NEULION VIDEOS TSX: NLN 21 BENEFITS OF NEULION üSUCCESSFUL COMPANY TRACK RECORD We develop digital media strategies that grow exponentially each year for the biggest names in sports, entertainment and universities and operate as a profitable business üSTATE-OF-THE-ART TECHNOLOGY Our digital products are constantly on the edge of innovation and deliver content in the highest quality to all market leading consumer devices üSPEED TO MARKET NeuLion customers can launch their digital products quickly on multiple consumer devices, with multiple monetization options including pay-per-view, subscription and affiliate authentication üSTRONG CUSTOMER LOYALTY We have established well-built relationships that meet the needs of every customer and drive revenue successes for their businesses TSX: NLN 22 ARTHUR J. MCCARTHY CHIEF FINANCIAL OFFICER TSX: NLN 23 REVENUE MODEL $ Millions $ Millions § ~ 35%:fixed payments over the term of a customer’s service agreement for the NeuLion Software Platform § ~ 60%: variable revenue generated from the joint success with customers – Usage based fees per gigabyte for videos delivered – Subscriptions – Advertising – Ecommerce – Support § Revenue drivers – More content, features, devices – Larger audience – Greater complexity of service – Added events – New customers TSX: NLN 24 MODEL SCALABILITY Variable revenue model allows for margin expansion as data streaming grows RECENT OPPORTUNITIES TO DRIVE DATA USAGE (1)A petabyte is 1015bytesofdigital information. One petabyte is equivalent to 1000 terabytes. (2)TDG Consumer Report (November 2013) (3)Forecasted number of petabytes streamed based on existing customers Increased Data UsageIncreased Revenue & Margins Main direct cost is bandwidth, which is declining rapidly Q1 Q2 Q3 Q4 60% 60% 57% 58% 154 PB 82 PB 35 PB Video Streamed NON-GAAP Gross Margin % 59% 65% 72% Q1 Q2 Q3 Q4 56% 65% 69% 69% Q1 Q2 Q3 Q4 71% 71% 74% 72% 200 PB ESTIMATE 3 Q1 Q2 Q3 Q4 74% TSX: NLN 25 NEULION’S FINANCIAL EXPANSION (1)Non-GAAP Adjusted Gross Margin is exclusive of depreciation and amortization. (2)Non-GAAP Adjusted EBITDA represents net loss before interest, income taxes, depreciation and amortization, stock-based compensation, discounts on convertible note, unrealized gain / loss on derivatives, non-controlling interests and foreign exchange gain / loss. (3)Last 12 months ending March 31, 2014 TSX: NLN 26 INCOME STATEMENT HIGHLIGHTS Q1’ 14 Q4’13 Q3’13 Q2’13 Q1’13 Total Revenue Non-GAAP Adjusted Gross Margin 74% 72% 74% 71% 71% SG&A* R&D Non-GAAP Adjusted EBITDA GAAP Net Income (Loss) Diluted EPS *Includes stock based compensation Scalable Business Model with High Operating Leverage TSX: NLN 27 CHARLES B. WANG Q&A Thank you!
